DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
Applicant’s election of Group I (Claims 1-8) in the reply filed on 12/21/2021 is acknowledged.  However since applicant did not distinctly indicate whether election is with or without traverse and did not point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a) and 818.03(c)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims Huang are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 106910589 A) in view of Umehara et al. (US 20200011545 A1).
Regarding Claim 1:
Huang teaches that an electromagnetic coil assembly for a control rod driving mechanism, comprising one or more coils (3, see Figure 1 ; Page 2 and 4)  and a yoke (1) for embedding the one or more coils, wherein one or more damascene holes (11 Figure 1 ; Page 2 and 4)  are disposed on the yoke, the one or more coils are installed in the one or more damascene holes, the yoke comprises at least one first yokes  and at least one second yokes (not numbered, lowermost rounded square and plate shaped element in Fig. 1; Page), and the one or more damascene holes are disposed on the at least one first yokes; 
2, Fig. 1; page 4) assembly is disposed on the at least one second yokes; and among the at least one first yokes and the at least one second yokes.
Huang does not teach that a thermal conductivity of the at least one first yokes is stronger than a thermal conductivity of the at least one second yokes, as claimed.
However, Umehara teaches in paragraph 0084 (see Fig. 7) that the thermal conductivity of the third heat transfer member 32 is higher than the thermal conductivity of the fixing member 51d.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Huang in view of Umehara to have  a thermal conductivity of the at least one first yokes is stronger than a thermal conductivity of the at least one second yokes to provide better heat dissipation for the device.

Regarding Claim 2:
As applied to claim 1, the modified Huang teaches wherein either the one or more damascene holes or the through hole is a round hole, and an axis of the one or more damascene holes is collinear with an axis of the through hole; and each of the one or more coil comprises an inner frame (4, Fig. 1, see claim 5; page 4) and a coil winding wound around the inner frame, the inner frame has a cylindrical shape (construed from Fig. 1), an axis of the inner frame is collinear with the axis of the one or more damascene holes, and a diameter of a center hole of the inner frame is larger than a diameter of the through hole (construed from Fig. 1 and Abstract).  

Regarding Claim 3:
As applied to claim 1, the modified Huang teaches an amount of the at least one first yokes exceeds an amount of the at least one second yokes (construed from Drawing: 1) by one, two adjacent first yokes of the at least one first yokes are connected by one of the at least one second yokes, the one or more damascene holes are disposed on each of the at least one first yokes, and the one or more coils are installed in each of the one or more damascene holes (Note: The Examiner interpret “first yoke” and “second yoke” in Drawing: 1 in view of Applicant disclosure of first yoke 1 and second yoke 5 in Fig. 2 ).  

    PNG
    media_image1.png
    773
    434
    media_image1.png
    Greyscale

Drawing: 1, an annotated version of Fig. 2

Regarding Claim 4:
As applied to claim 1, the modified Huang teaches that the at least one first yokes and the at least one second yokes are connected by a bolt, and a sealing ring (The Examiner interpret “sealing ring” in Drawing: 1 in view of Applicant disclosure of “sealing ring” 7 in Fig. 2) is disposed on a connecting surface of the at least one first yokes and the at least one second yokes.

Regarding Claim 5:
As applied to claim 1, the modified Huang teaches that a depth of each of the one or more damascene holes is equal to or greater than a length of each of the one or more coils, and a space between a hole wall (not labeled; see page 4, claim 1) of each of the one or more damascene holes and each of the one or more coils is filled with a potting layer (not labeled; see abstract); and two end faces of each of the one or more coils are both located between two end faces of each of the one or more damascene holes, or the two end faces of each of the one or more coils are respectively coincident with the two end faces of each of the one or more damascene holes.

Regarding Claim 6:
As applied to claim 1, the modified Huang teaches that wherein a wire hole (12, Fig. 1) is disposed on the at least one first yokes and the at least one second yokes, the wire hole disposed on the at least one first yokes and the one or more damascene holes are holes relatively independent from each other, and the wire hole disposed on the at least one second yokes and the through hole are holes relatively independent from each other (Construed from Fig. 1).  

Regarding Claim 7:
As applied to claim 5, the modified Huang teaches an end portion of each of the one or more coils is also covered with the potting layer (See Abstract).

Regarding Claim 8:
As applied to claim 5, the modified Huang teaches that the potting layer is further embedded with thermally conductive insulating particles (see page 4, claim 3). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837